                                      Case 2:19-cv-09543-RGK-MRW Document 26 Filed 09/14/20 Page 1 of 1 Page ID #:177



                                             $57+85 , :,//1(5 6%1 
                                              DZLOOQHU#OHDGHUEHUNRQFRP                                                 JS-6
                                             /($'(5 %(5.21 &2/$2 6,/9(567(,1 //3
                                               6RXWK )LJXHURD 6WUHHW 6XLWH 
                                             /RV $QJHOHV &$ 
                                              7HOHSKRQH  
                                             )DFVLPLOH  
                                            $77251(<6 )25 '()(1'$176
                                             $PHULFDQ $LUOLQHV ,QF (QYR\ $LU ,QF
                                         

                                                                  81,7(' 67$7(6 ',675,&7 &2857
                                                         )25 7+( &(175$/ ',675,&7 2) &$/,)251,$
                                         

                                           3+<//,6 .(//< DQ ,QGLYLGXDO DQG              &DVH 1R FY5*. 05:[
                                             .(9,1 .(//< DQ ,QGLYLGXDO
/HDGHU %HUNRQ &RODR 6LOYHUVWHLQ //3




                                        

                                                                                          >352326('@ 25'(5 *5$17,1*
                                                          3ODLQWLIIV
                                                                                            5(0$1' 2) 5(029(' $&7,21
                                                 YV
                                                                                            72 /26 $1*(/(6 &2817<
          $WWRUQH\V DW /DZ




                                                                                          683(5,25 &2857
                                             $0(5,&$1 $,5/,1(6 ,1& D
                                           'HODZDUH &RUSRUDWLRQ
                                             (192< $,5 ,1& D 'HODZDUH
                                           &RUSRUDWLRQ                                   'DWH $FWLRQ 5HPRYHG 
                                           $0(5,&$1 ($*/( EXVLQHVV IRUP
                                             XQNQRZQ DQG '2(6  ,QFOXVLYH
                                        
                                                                 'HIHQGDQWV
                                        

                                        

                                                                                      25'(5
                                                 *RRG FDXVH KDYLQJ EHHQ VKRZQ WKH &RXUW KHUHE\ JUDQWV WKH SDUWLHV¶
                                           6WLSXODWLRQ WR 5HPDQG 5HPRYHG $FWLRQ WR /RV $QJHOHV &RXQW\ 6XSHULRU &RXUW DQG
                                           RUGHUV WKLV DFWLRQ UHPDQGHG WR /RV $QJHOHV &RXQW\ 6XSHULRU &RXUW
                                                 62 25'(5('
                                           '$7(' BBBBBBBBBBBBBBBBB
                                                     September 14, 2020               BBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                      +21 5 *$5< ./$861(5
                                        

                                        
                                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                >3URSRVHG@ 2UGHU *UDQWLQJ 5HPDQG RI 5HPRYHG $FWLRQ WR /RV $QJHOHV 6XSHULRU &RXUW
                                                                               3K\OOLV .HOO\ HW DO YV $PHULFDQ $LUOLQHV ,QF HW DO
                                                                                              &DVH 1R FY5*. 05:[
